The Chief Justice
delivered the opinion of the court.
This is a writ of error to a judgment for the defendant in an action of ejectment brought against him by the plaintiff.
The only questions which the record presents, as having been decided by the court below, relates to the manner of ascertaining the position of one of the corners of the plaintiff’s survey. Instructions asked for on this point by the plaintiff, were refused, and others given by the court, to which the plaintiff excepted; but neither the patent nor the survey under which the plaintiff claimed, nor the evidence in relation to the boundaries, is made part of the record by the bill of exceptions, or otherwise. Not being able, therefore, to perceive from the record, what are the courses and distances called for in the plaintiff’s survey, and not knowing what was the evidence given in relation to the actual demarkation of the boundaries, it is impossible to say that the circuit court has erred.
The judgment must be affirmed with costs.